 

EXHIBIT 10.16

 

 

LEASE

 

THIS LEASE, made as of this      _6th_      day of      August     2012, by and
between 100 Morris Avenue Partners, a New Jersey Company, whose principal
address for business is c/o Yellow Rose Management. 188 Eagle Rock Ave Suite
#1Roseland, New Jersey 07068 (hereinafter referred to as "Lessor"); and    
Infinite Conferencing   , a Florida Corporation, who’s address is about to be
100 Morris Ave. Springfield, NJ 07081 (hereinafter referred to as "Lessee").

 

W I T N E S S E T H:

 

For and in consideration of the covenants herein contained, and upon the terms
and conditions herein set forth, Lessor and Lessee agree as follows:

 

1.         Building.   The Building is commonly known and designated as 100
Morris Ave. Springfield, New Jersey 07081.

 

2.         Common Facilities.  Common Facilities shall include, by way of
example, and not by way of limitation, non-assigned parking areas; lobby;
elevator(s); fire stairs; public hallways; public lavatories; all other general
Building Facilities that service all Building Lessees; air conditioning rooms;
fan rooms; janitors' closets;  electrical closets; telephone closets; elevator
shafts and machine rooms; flues; stacks; pipe shafts; and vertical ducts with
their enclosing walls.  Lessor may at any time close temporarily any Common
Facilities to make repairs or changes within the Building, or to discourage
non-tenant parking, and may do such other acts in and to the Common Facilities
as in its judgment may be desirable to improve the convenience thereof, but
Lessor shall always in connection therewith not deny Lessee access to the
Demised 

Premises and shall endeavor to minimize any inconvenience to Lessee.  Lessee may
use the non- assigned parking lot for a maximum  of forty (40) parking spaces
for its employees.  Landlord will assign 3 reserved parking spaces in the
covered parking area adjacent to the building.

 

3.         Building Hours.  As used in the Lease, the normal Building Hours
shall be Monday through Friday, 8:00 a.m. to 6:00 p.m., excluding those holidays
as set forth on Exhibit "B" attached hereto and made a part hereof, except that
Common Facilities lighting in the Building shall be maintained for such
additional hours as, in Lessor's sole judgment, is necessary or desirable to
insure proper operation of the Building.  The foregoing notwithstanding, Lessee
shall have access to the Premises twenty-four 24 hours per day, seven (7) days
per week, or as permitted under the land use laws and ordinances of the Township
of Springfield.  The parties understand that Lessee’s normal hours of business
are 7am to 10pm seven days per week with only six holidays per year (“Lessee
Excess Hours and Days”).

 

4.         Demised Premises.   The Demised Premises consists of approximately
    9,342     gross rentable square feet, which includes the tenant’s portion of
the common areas and is a portion of the     2nd & 3 rd        floor, together
with the right to use in common with other lessees of the Building, their
invitees, customers and employees, those public areas of the Common Facilities.

 

 

1

--------------------------------------------------------------------------------

 
 

5.         Lessee’s Percentage.   Shall represent    29.10      %  percent,
which reflects the ratio of the gross square feet of the Demised Premises leased
to Lessee (including an allocable share of all Common Facilities) as compared
with the total number of gross square feet of the Building measured outside wall
to outside wall.  Lessor shall have the right to make changes or revisions in
the Common Facilities of the Building so as to provide additional leasing area. 
This lease requires only payment of the Base Rent without contribution for
increase in real estate taxes, landlord’s insurance premium  and common costs of
operation of the building.  No Additional Rent for this areas of cost shall be
required of the Lessee.

 

6.         Lease Term.  The term of this Lease shall be for a period of
       12          months commencing on or before the 1st day of     November  
, 2012 and ending on October 31, 2013.

 

7.         Base Rent.  The Lessee shall pay to Lessor during the Lease Term the
aggregate Fixed Base Rent in the amount of $  182,650  .  The Fixed Base Rent
will accrue at the Yearly Rate set forth below, and shall be payable in advance
on the first day of each calendar month during the Lease Term at the Monthly
Installments as set forth below, with no right to offset the Base or Additional
Rent, except that a proportionately lesser sum may be paid for the first and
last months of the Lease Term if the Lease Term commences on a day other than
the first day of the month.  Lessee shall pay Fixed Base Rent, and any
Additional Rent as hereinafter provided, to Lessor at Lessor's above stated
address, or at such other place as Lessor may designate in writing, without
demand. 

 

Year                Annual                          Monthly 

1-                    $  182,650                    $  15,718   including the ½
of November 3 rd   Floor Space 2012 Free (Nov 2012-$9,752)

 

1-Year Option*

2-                     $ 182,650                   $ 15,718   including the ½ of
November 3rd  Floor Space 2012 Free (Nov 2013-$9,752)

 

 

 

8.         Late Charge.  Anything in this Lease to the contrary notwithstanding,
at Lessor's option, Lessee shall pay a "Late Charge" of five (5%) percent of any
installment of Fixed Base Rent or Additional Rent paid more than ten (10) days
after the first of the month, which such Late

Charge is to cover the extra expense involved in handling delinquent payments. 

 

9.         Security Deposit.  The Lessee has deposited the sum of $ 
16,192.50     with the Lessor as security for the full and faithful performance
of all the covenants and conditions of the Lease by the Lessee.  If the Lessee
faithfully performs all the covenants and conditions on Lessee’s part to be
performed, then the sum deposited shall be returned to the Lessee.

 

10.       Permitted Use.  The Demised Premises may be used for only the legal
and lawful purpose of a typical General Office. 

 

11.       Services To Be Provided By Lessor.  Subject to intervening laws,
ordinances, regulations and executive orders, and to Paragraph 27 hereof, while
Lessee is not in default under any of the provisions of this Lease, Lessor
agrees to furnish, except on holidays as set forth on Exhibit “B” attached
hereto and made a part hereof:



2

--------------------------------------------------------------------------------

 

(A) The cleaning services, as set forth on Exhibit “A” attached hereto and made
a part hereof, and subject to the conditions therein stated. Except as set forth
on Exhibit “A”, Lessee shall pay the cost of all other cleaning services
required by Lessee.

 

(B) Heating, ventilating and air conditioning (herein "HVAC"), as appropriate
for the season, together with Common Facilities lighting and electric energy all
during "Building

Hours," as set forth in Paragraph 3 and Excess Hours and Days used by Lessee.

(C)      Cold and hot water for drinking and lavatory purposes.

(D)      Elevator service during Building Hours and Excess Hours and Days.

 

(E)       Rest room supplies and exterior window cleaning when in Lessor's sole
judgment, it is reasonably required.

 

12.       Building Standard Electrical Service.

 

(A)      Throughout the term, Lessor shall redistribute electrical energy to the
Premises during Building Hours and Lessee’s Excess Hours and Days upon the
following terms and conditions:

 

(i)        Lessee shall pay for such electrical energy as part of the base rent;

(ii)       Lessor shall not be liable in any way to Lessee;

(a)       for any loss, damage, failure, defect, or change in the quantity or
character of electricity furnished to the Premises, or

 

(b)       if  such quantity or character of electricity furnished to the
Premises is no longer available or suitable for Lessee's requirements, or

(c)       for any cessation, diminution or interruption of the supply thereof;

(iii)       Lessee agrees that an independent electrical engineering consultant
selected by Lessor shall from time to time make a survey of the electric power
demand of the electric lighting fixtures and the electric equipment of Lessee
used in the Premises to determine the average monthly electric consumption
thereof, said survey to be

 

(a)       Lessee shall furnish and install all replacement light bulbs,
fluorescent lamps, non-building standard lamps and bulbs and all ballasts used
in the Premises; and

 

(B)      Lessee covenants that its use of electricity in the Premises shall be
limited to and for the operation of (1) the building standard lighting and (2)
electric typewriters, calculators, copy machines, computers, servers, and other
office machines similar to Lessee's recent operations, and for no other use
except with the written consent of Lessor, which shall not be unreasonable
withheld. Not of the foregoing shall obligate Lessee to pay for electricity to
provide heating, ventilation, and air conditioning during the hours specified in
Paragraph 3 of this Lease, subject, however, to the provisions of Paragraph 8,
entitling Lessor to reimbursement for said electricity as included in Utility
and Energy Costs incurred for a calendar year in excess of Base Utility and
Energy Costs.

3

--------------------------------------------------------------------------------

 
 

 

(C)      Lessee shall make no alteration to the existing electrical equipment or
connect any fixtures, appliances, or equipment without the prior written consent
of Lessor in each instance.  Should Lessor grant such consent, all additional
risers or other equipment required therefore, shall be provided by Lessor and
the cost thereof shall be paid by Lessee as additional rent upon Lessor's
demand.  As a condition to granting such consent, Lessor shall require an
increase in the Additional rent by an amount, which will reflect the cost of the
additional equipment and service to be furnished by Lessor.  If Lessor and
Lessee cannot agree on such increase, an independent electrical engineer, to be
selected by Lessor and reasonably approved by Lessee, and whose fee for services
rendered shall be paid by Lessee upon demand and shall constitute Additional
Rent, shall determine the Additional Rent increase.

 

(D)      Lessor shall not be liable in the event of any interruption in the
supply of electricity, and Lessee agrees that such supply may be interrupted for
inspection, repairs, replacement, and in emergencies.  Lessor will exercise its
best efforts, except in the case of emergencies, to give Lessee forty-eight (48)
hours' notice of any interruption of any utility referred to in this Section,
and make all efforts to not disturb Lessee during normal business hours.

 

 

13.       Condition of Leased Premise; Maintenance and Repair.  The Lessee
acknowledges that the Demised Premises are in good order and repair (After
completed build out).  The Lessee agrees to take good care of and maintain the
Demised Premises in good condition throughout the term of the Lease.  The
Lessee, at his expense, shall make all necessary repairs and replacements to the
Demised Premises, including the repair and replacement of pipes, electrical
wiring, heating and plumbing systems, fixtures and all other systems and
appliances and their appurtenances.  The quality and class of all repairs and
replacements shall be equal to the original worth.  If Lessee defaults in making
such repairs or replacements, Lessor may make them for Lessee's account, and
such expenses will be considered Additional Rent.

 

14.       Compliance with Laws and Regulations.   Lessee, at its sole cost and
expense, shall promptly comply with all federal, state, and municipal laws,
orders, and regulations, and with all lawful directives of public officers,
which impose any duty upon it or Lessor with respect to the Demised Premises. 
The Lessee at its expense shall obtain all required licenses or permits for the
conduct of its business within the terms of this Lease, or for the making of
repairs, alterations, improvements, or additions.  Lessor, when necessary, will
join with the Lessee in applying for 

all such permits or licenses. 

 

15.       Alterations and Improvements.  Lessee shall not make any alterations,
additions, or improvements to, or install any fixtures on, the Demised Premises
without Lessor's prior written consent, which shall not be unreasonably withheld
or delayed.  If such consent is given, all alterations, additions, and
improvements made, and fixtures installed, by Lessor shall become Lessor’s
property upon the expiration or sooner termination of this Lease.  Lessor may,
however, require Lessee to remove such fixtures, at Lessee’s sole cost and
expense, upon the termination hereof.

 

 

4

--------------------------------------------------------------------------------

 
 

16.       Assignment/Subletting Restrictions.  Lessee may not assign this
agreement or sublet the Demised Premises without the prior written consent of
the Lessor.  Any assignment, sublease or other purported license to use the
Demised Premises by Lessee without the Lessor's consent shall be void and shall
(at Lessor's option) terminate this Lease.

 

17.       Lessee's Insurance.

 

(i)        Lessee covenants and represents, said covenants and representations
being specifically designed to induce Lessor to execute this Lease, that during
the entire Term hereof, at its sole cost and expense, Lessee shall obtain,
maintain and keep in full force and effect, with Lessee, Lessor and the
mortgagees or trust deed holders and ground lessor (if any) of Lessor named as
additional insured therein as their respective interests may appear, the
following insurances:

 

(a)       "All Risk" insurance, including fire and extended coverage, vandalism
and malicious mischief upon property of every description and  kind owned by
Lessee and located in the Building or for which Lessee is legally liable or
installed by or on behalf of Lessee, including by way of example and not by way
of limitation, furniture, fixtures, fittings, installations and any other
personal property in an amount equal to the full replacement cost thereof.

 

(b)       Comprehensive General Liability Insurance coverage to include personal
injury, bodily injury, broad formproperty damage, operations hazard owner's
protective coverage, contractual liability, products, completed operations
liability, and bodily injury and property damage in limits of not less than One
Million and 00/100 ($1,000,000.00) Dollars per person and Two Million and 00/100
($2,000,000.00) Dollars per occurrence.

 

(c)       Workers' Compensation insurance in formand amount as required by law.

 

(d)       Any other form or forms of insurance or any increase in the limits of
any of the aforesaid enumerated coverages or other forms of insurance as Lessor
or the mortgagees or ground lessors (if any) of Lessor may reasonable require
from time to time if in the reasonable opinion of Lessor or said mortgagees or
ground lessors said coverage and/or limits become inadequate or less than that
commonly maintained by prudent tenants in similar buildings in the are making
similar uses.

 

(ii)       All policies shall be taken out with insurers rated at least A by
A.M. Best Company rating service and which are licensed to do business in the
State of New Jersey, and shall by in form reasonable satisfactory to Lessor.   A
policy or certificate evidencing such insurance together with a paid bill for at
least the first year's premiums for such policies shall be delivered to Lessor
not less than fifteen (15) days prior to the commencement of the Term hereof. 
Each such insurance policy or certificate will provide an undertaking by the
insurers to notify Lessor and the mortgagees or ground lessors (if any) of
Lessor in writing not less than thirty (30) days prior to any material change,
reduction in coverage, cancellation, or termination thereof.  The aforesaid
insurance shall be written with reasonable deductibles subject to the consent by
Lessor, which shall not be unreasonable withheld.  Provided, as to each such
deductible, Lessee indemnifies and holds Lessor, and any mortgagee and ground
lessor, harmless to the same extent as if said deductible had not been permitted
and had not existed, and provided further that Lessee covenants that said
deductibles will not result in Lessor having any greater liability to Lessee
than that which would have existed absent said deductibles.

5

--------------------------------------------------------------------------------

 
 

 

(iii)     In the event of damage to or destruction of the Building and/or
Demised Premises entitling Lessor or Lessee to terminate this Lease pursuant to
Paragraph 27 hereof, and if this Lease be so terminated, Lessee will immediately
pay to Lessor all of its insurance proceeds, if any, relating to the Leasehold
improvements and alterations (but not Lessee's trade fixtures, equipment,
furniture or other personal property of Lessee in the premises) which have
become Lessor's property on installation or would have become Lessor's property
at the Term's expiration or sooner termination. 

 

(iv)      Lessee agrees that it will not keep or use in or upon the Demised
Premises or within the Building any personal property, which may be prohibited
by any insurance policy

in force from time to time covering the Building.  In the event Lessee's
occupancy or conduct of business in or on the Demised Premises or Building,
whether or not Lessor has consented to the same, results in any increase in
premiums for insurance carried from  time to time by Lessor with respect to the
Building, Lessee shall pay such increase in premiums as Additional Rent within
then (10) days after being billed therefore by Lessor.  In determining whether
increased premiums are a result of Lessee's use and occupancy a schedule issued
by the organization computing the insurance rate on the Building showing the
components of such rate shall be

conclusive evidence of the items and charges making up such rate. Lessee shall
promptly comply with all reasonable requirements of the insurance authority or
of any insurer now or hereafter in effect relating to the Building or the
Demised Premises. 

 

(v)       If any insurance policy carried by Lessee, as provided in Subparagraph
(17)(1)(a)(b)  hereof, shall be canceled or cancellation shall be threatened or
the coverage there under reduced or threatened to be reduced in any way by
reason of the use or occupation of the Demised Premises or Building or any part
thereof by Lessee or any assignee or sub lessee of Lessee or anyone permitted by
Lessee to be upon the Demised Premises, and if Lessee fails to remedy the
conditions giving rise to said cancellation or threatened cancellation or
reduction in coverage within forty-eight (48) hours after notice thereof from
Lessor, Lessee shall be in default hereunder and Lessor shall have all of the
remedies available to Lessor pursuant to this Lease.

 

18.       Lessor's Insurance.

 

Lessor covenants and agrees that throughout the Term it will insure the Building
(excluding any property with respect to which Lessee is obligated to insure
pursuant to Subparagraph (17) (1) (a) above) against damage by fire and standard
extended coverage perils and public liability insurance in such reasonable
amounts with such reasonable deductibles as required b any mortgagee or ground
lessor, if any, as would be carried by a prudent owner of a similar building in
the area.  Lessor may, but shall not be obligated to, take out and carry any
other forms of insurance as it or the mortgagee or ground lessor (if any) of
Lessor may require or reasonable determine available.  All insurance carried by
Lessor on the Building shall be included as an Operating Cost.  Lessee further
acknowledges that an provisions of this Lease which exculpate or limit Lessor's
liability and the provisions of this Paragraph as to Lessee's insurance are
designed to insure adequate coverage as to Lessee's property and business
without regard to fault and to avoid Lessor obtaining similar coverage for such
loss for its wrongful acts or omissions or those of its agents, servant or
employees which would result in double coverage for the same perils included as
part of Operating Costs which are payable in part by Lessee. Lessor will not
carry insurance of any kind on Lessee's furniture or furnishings, or on any
fixtures, equipment, appurtenances or improvements of Lessee.

 

6

--------------------------------------------------------------------------------

 

 

19.       Indemnification of Lessor.   Lessee shall defend, indemnify, and hold
Lessor harmless from and against any claim, loss, expense or damage to any
person or property in or upon the Demised Premises, arising out of Lessee's use
or occupancy of the Demised Premises, or arising out of any act or neglect of
Lessee or its servants, employees, agents, or invitees.

 

20.       Condemnation.  If all or any part of the Demised Premises is taken by
eminent domain, this Lease shall expire on the date of such taking, and the rent
shall be apportioned as of that date.  No part of any award shall belong to
Lessee.

 

21.       Destruction of Premises.  If  the Building in which the Demised
Premises is located is damaged by fire or other casualty, without Lessee's
fault, and the damage is so extensive as to effectively constitute a total
destruction of the property or Building, this Lease shall terminate and the rent
shall be apportioned to the time of the damage.  In all other cases of damage
without Lessee's fault, Lessor shall repair the damage with reasonable dispatch,
and if the damage has rendered the Demised Premises wholly or partially
untenantable, the rent shall be apportioned until the damaged is repaired.  In
determining what constitutes reasonable dispatch, consideration shall be given
to delays caused by strikes, adjustment of insurance, and other causes beyond
the Lessor's control.

 

22.       Lessor's Rights upon Default.  In the event of any breach of this
Lease by the Lessee, which shall not have been cured within ten (10) days, then
the Lessor, besides other rights or remedies it may have, shall have the
immediate right of reentry and may remove all persons and property from the
Demised Premises; such property may be removed and stored in a public warehouse
or elsewhere at the cost of, and for the account of, the Lessee.  If the Lessor
elects to reenter as herein provided, or should it take possession pursuant to
any notice provided for by law, it may either terminate this Lease or may, from
time to time, without terminating this Lease, relet the Demised Premises or any
part thereof, for such term or terms and at such rental or rentals and upon such
other terms and conditions as the Lessor in Lessor's own discretion may deem
advisable.  Should rentals received from such reletting during any month be less
than that agreed to be paid during the month by the Lessee hereunder, the Lessee
shall pay such deficiency to the Lessor monthly.  The Lessee shall also pay to
the Lessor, as soon as ascertained, the cost and expenses incurred by the Lessor
in such reletting.

 

23.       Quiet Enjoyment. The Lessor agrees that if the Lessee shall pay the
rent as aforesaid and performed the covenants and agreements herein contained on
its part to be performed, the Lessee shall peaceably hold and enjoy the said
Demised Premises without hindrance or interruption by the Lessor or by any other
person or persons acting under or through the Lessor.

 

 

7

--------------------------------------------------------------------------------

 
 

 

24.       Lessor's Right to Enter.  Lessor may, at reasonable times, enter the
Demised Premises to inspect it, to make repairs or alterations, and to show it
to potential buyers, lenders or tenants.

 

25.       Surrender Upon Termination.  At the expiration of the Lease term the
Lessee shall surrender the Demised Premises in as good condition as it was in at
the beginning of the term, reasonable use and wear excepted.

 

26.       Subordination.   This Lease, and Lessee's leasehold interest, is and
shall be subordinate, subject and inferior to any and all liens and encumbrances
now and thereafter placed on the Demised Premises by Lessor, any and all
extensions of such liens and encumbrances and all advances paid under such liens
and encumbrances.  Lessee shall sign at request of Lessor’s current or future
lender a Tenant Estoppel Statement and a Subordination, Non-Disturbance and
Attornment document. 

 

27.      Interruption Of Services Or Use.   Interruption or curtailment of any
service maintained in the Building, if caused by Force Majeure, as herein
defined, shall not entitle Lessee to any claim against Lessor or to any
abatement in Fixed Base Rent or Additional Rent, and shall not constitute a
constructive or partial eviction, unless Lessor fails to make measures as may be
reasonable under the circumstances to restore the service without undue delay. 
If the Demised Premises are rendered untenantable in whole or in part, for a
period of thirty (30) consecutive business days, by the making of repairs,
replacements or additions, other than those made with Lessee's consent or caused
by misuse or neglect by Lessee, or Lessee's agents, servants, visitors, or
licensees, there shall be a proportionate abatement of Fixed Base Rent and
Additional Rent from and after said thirty (30th) consecutive business day and
continuing for the period of such untenantability.  In no event shall Lessee be
entitled to claim a constructive eviction from the Demised Premises unless
Lessee shall first have notified Lessor in writing of the condition or
conditions giving rise thereto, and, if the complaints be justified, unless
Lessor shall have failed, within a reasonable time after receipt of such notice,
to remedy, such condition or conditions, all subject to Force Majeure, as herein
defined.  In no event shall Lessor be liable to Lessee for any damages or loss
of profits due to any interruption or loss of such services.

 

28.       Renewal Option.   Upon expiration of this lease as long as the tenant
is not under default, this lease can be renewed for an additional one (1) year. 
The rent for this one (1) year option will be based on paragraph 7.  This option
period must be exercised in writing at least six (6) months prior to the lease
expiration date or October 31, 2013.  Failure to exercise the option shall
result in the termination of this option.  Time is of the essence.

 

29.       24-Hour Access/After-Hour Use.

 

(A)      Lessee shall be entitled to 24-hour, seven (7) day per week access to
the Demised Premises, but this shall not be construed as authorization to make
use of the Building services beyond the Building Hours without reimbursing the
Lessor for the cost thereof.  The aforesaid access shall be subject to any
governmental or municipal laws and regulations restricting said access.  Lessee
shall obtain said access by means of a key or other similar means to be provided
by Lessor to afford access to the Building.

 

8

--------------------------------------------------------------------------------

 
 

 

(B)      Lessee shall be entitled to make use of HVAC and electric services
beyond the Building Hours for Lessee’s Excess Hours and Days, without any excess
charge to Lessee for HVAC and electric services resulting from the Excess Hours
and Days beyond the normal Building Hours.

 

30.       Notices.   Any notice by either party to the other shall be in writing
and shall be deemed to have been duly given only if sent by a recognized
reputable overnight courier (such as Federal Express) or by Certified
Mail-Return Receipt Requested, in a postpaid envelope addressed, if to Lessee,
at the Building; if to Lessor, at c/o Yellow Rose Management, 188 Eagle Rock Ave
Suite #1 Roseland NJ 07068 or to either at such other address as Lessee or
Lessor, respectively, may designate in writing.  Notice shall be deemed to have
been duly given upon receipt or refusal of acceptance of delivery.

 

31.       Waiver of Trial by Jury.   Lessor and Lessee do hereby waive trial by
jury in any action, proceeding, or counterclaim brought by either of the parties
hereto against the other on any matter whatsoever arising out of or in any
connection with this Lease, the relationship of Lessor and Lessee, Lessee’s use
or occupancy of the Premises, and/or claim, injury or damage, or any emergency
or statutory remedy. 

 

32.       Holdover Tenancy.  If Lessee holds possession of the Premises after
the term of this Lease, Lessee shall become a tenant from month to month under
the provisions herein provided, but at a monthly basic rental as provided for
pursuant to N.J.S.A. §2A:42-6 and without the requirements for demand or notice
by Lessor to Lessee demanding delivery of possession of said Premises (but
Additional Rent shall continue as provided in this Lease), which sum shall be
payable in advance on the first day of each month, and Lessee shall have given
to Lessor, at least three months prior to the intended date of termination, a
written notice of intent to terminate such tenancy, which termination date must
be as of the end of a calendar month. 

 

33.       No Other Representations.  No representations or promises shall be
binding on the parties hereto except those representations and promises
contained herein or in some future writing signed by the party making such
representation(s) or promise(s). 

 

34.       Applicability To Heirs And Assigns.  The provisions of this Lease
shall apply to, bind and inure to the benefit of Lessor and Lessee and their
respective heirs, successors, legal representatives and permitted assigns.  It
is understood that the term "Lessor" as used in this Lease means only the owner,
a mortgagee in possession or a term lessee of the Building, so that in the event
of any sale of the Building or of any lease thereof or if a mortgagee shall take
possession of the Demised Premises, Lessor named herein shall be and hereby is
entirely freed and relieved of all covenants and obligations of Lessor hereunder
accruing thereafter, and it shall be deemed without further agreement that the
purchaser, the Term Lessee of the Building, or the mortgagee in possession has
assumed and agreed to carry out any and all covenants and obligations of Lessor
hereunder.

 

35.       Terms. 

 

(i)         Severability.  If any clause or provision herein shall be adjudged
invalid or unenforceable by a court of competent jurisdiction or by operation of
any applicable law, it shall not affect the validity of any other clause or
provision, which shall remain in full force and effect.

 

 

9

--------------------------------------------------------------------------------

 
 

 

(ii)        Waiver.  The failure of either party to enforce any of the
provisions of this Lease shall not be considered a waiver of that provision or
the right of the party to thereafter enforce the provision.

(iii)      Complete Agreement.  This Lease constitutes the entire understanding
of the parties with respect to the subject matter hereof and may not be modified
except by an instrument in writing and signed by the parties.

(iv)      Successors.  This Lease is binding on all parties who lawfully succeed
to the rights or take the place of the Lessor or Lessee.

(v)       Force Majeure.  Force Majeure shall mean and include those situations
beyond Lessor's control, including by way of example and not by way of
limitation, acts of God; accidents; repairs; strikes; shortages of labor,
supplies or materials; inclement weather; or, where applicable, the passage of
time while waiting for an adjustment of insurance proceeds.  Any time limits
required to be met by either party hereunder, whether specifically made subject
to Force Majeure or not, except those related to the payment of Fixed Base Rent
or Additional Rent, shall, unless specifically stated to the contrary elsewhere
in this Lease, be automatically extended by the number of days by which any
performance called for is delayed due to Force Majeure.

 

36.       Right to Show Demised Premises.  Lessor may show the Premises to
prospective purchasers or mortgagees; and, during the six (6) months prior to
termination of this Lease, to prospective tenants, during business hours on
reasonable notice to Lessee.  In connection with the aforesaid, Lessor hereby
agrees to use its best efforts to minimize any interruption to Lessee's
business.

 

37.       Corporate or Company Authority.   The undersigned officers of the
corporation executing this Lease on behalf of the corporation represent and
warrant that they are Officers of the Corporation and have authority to execute
this Lease on behalf of the Corporation.  The undersigned members of the limited
liability companies executing this Lease on behalf of the company represent and
warrant that they are the only members of the Company and have authority to
execute this Lease on behalf of the Company. 

 

38.       Lessor’s Renovation for Lessee.  No renovations are required for this
lease.

 

39.       Application for Change of Tenancy.  The Lessee shall cooperate and
appear before the Committee of the Planning Board of Township of Springfield as
part of the application for issuance of the approval on the change in tenancy. 
Lessor shall file and process this application at Lessor’s expense and notify
Lessee of the date and time of such appearance.  This approval of Change in
Tenancy is required prior to occupancy of the Demised Premises by the Lessee.

 

40.       Diagram of Demised Premises.  Attached to this lease as Exhibit D is a
sketch or diagram of the Demised Premises showing on a map or survey format the
location of the Demises Premises, its ingress and egress and its interior walls
and doorways.

 

41.       Guarantee of Lease Performance. The corporate parent of the Lessee,
Onstream Media Corporation, traded on the NASDAQ stock exchange, hereby
guarantees the lease obligation and performance of the Lessee and all terms and
conditions imposed on Lessee in this Lease Agreement.  Onstream Media
Corporation shall sign this lease as guarantor.

 

 

10

--------------------------------------------------------------------------------

 
 

42.       Realtor Commission.  Lessor or lessee shall not pay any commission in
any form to Brightstar Realty & Rentals LLC for the renewal of this lease. 
Lessee represents and warrants that Lessee has not dealt with any other real
estate broker or agent as part of this lease negotiation and Lessee holds Lessor
harmless against any claim for real estate commission from any other real estate
agent or broker arising from the consummation of this lease.

 

43.

Exhibits to Lease.

Exhibit “A”

Cleaning Specifications

 

Exhibit “B”

Building Holidays

 

Exhibit “C”

Rules & Regulations

 

Exhibit “D”

Diagram of Demised Premises 

 

Exhibit “E”

Lessor’s Work to Demised Premises 

 

IN WITNESS WHEREOF the parties have set their hands and seals on this
     6th     day of         August         , 2012.

 

100 MORRIS AVENUE PARTNERS

/s/ Wayne Crowell

Signature: Wayne Crowell, Managing Member

c/o 100 Morris Ave. Partners

Dated: 8/9/12 

 

INFINITE CONFERENCING

/s/ Clifford Friedland

Signature: Infinite Conferencing, a corporation

Print: CLIFFORD FRIEDLAND

Title: President

Dated: 8/9/12 

 

The undersigned hereby guarantees the performance of the within lease by the
Lessee and all obligations of the Lessee without limitation or restriction as
the parent company owning the entire ownership of the Lessee.

 

ONSTREAM MEDIA CORPORATION

/s/ Clifford Friedland

Signature: Infinite Conferencing, a corporation

Print: CLIFFORD FRIEDLAND

Title: Senior Vice President

Dated: 8/9/12 

 

[EXHIBITS REDACTED]

11